Citation Nr: 1231182	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  06-20 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for psychiatric disability, other than posttraumatic stress disorder (PTSD), and if so, whether the reopened claim should be granted.  

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for residuals of asbestos exposure.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1961 to June 1963, from January 1964 to March 1974, and from June 1974 to December 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and August 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran was scheduled for a Board hearing at the RO in August 2010.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal. 

When this case was previously before the Board in September 2010, it was decided in part and remanded in part.  The case has now been returned to the Board for further appellate action.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for psychiatric disability, other than PTSD, is addressed in the REMAND following the order section of this decision.    


FINDINGS OF FACT

1.  The Veteran has not had PTSD during the pendency of this claim.

2.  The Veteran has not had a disability resulting from exposure to asbestos during the pendency of this claim.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

2.  A disability resulting from exposure to asbestos was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed letters in August 2004 and October 2004 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The August 2004 letter also included a PTSD Questionnaire, which the Veteran returned in April 2006.  In March 2006, the Veteran was mailed a letter providing him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  In January 2008 and October 2010, the Veteran was mailed letters asking him to provide specifics regarding his reported asbestos exposure during active service.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development, the claims were readjudicated.  There is no indication or reason to believe that any ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are on file and VA Medical Center treatment notes have been obtained.  

In the September 2010 remand, the Board directed that the Veteran be afforded a VA examination to determine whether he had a psychiatric disability that was etiologically related to his active service or that was caused or chronically worsened by his service-connected headaches.  A review of the record shows that the Veteran was scheduled for VA psychiatric examinations in December 2010, January 2011, and September 2011.  In December 2010, the Veteran cancelled his examination because he did not have transportation.  In January 2011, the Veteran cancelled his examination because he was too ill to report.  In September 2011, the Veteran failed to report for his examination without explanation.  In a March 2012 Supplemental Statement of the Case (SSOC) the Veteran's failure to report for the examination was noted and he was that the appeal would be decided based on the evidence of record.  As the Veteran was provided three opportunities to report for a VA examination yet still failed to do so, the Board finds that the development conducted in this case substantially complied with the directives of the September 2010 remand.  

With regard to the Veteran's claim of entitlement to service connection for residuals of asbestos exposure, the Board acknowledges that the Veteran has not been provided a VA examination in response to this claim.   Additionally, no VA medical opinion has been obtained in response to this claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service- connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).

In this regard, as discussed below, the evidence of record fails to indicate that the Veteran has a disability resulting from in service exposure to asbestos.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA examination or medical opinion is warranted.

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Generally, service connection for PTSD based on an in-service stressor requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).  

On July 13, 2010, during the pendency of this claim, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The Court has held that VA must analyze an appellant's claim of entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  M21-1, part VI, para. 7.21(b)(1) and (2).  It is noted that an asbestos- related disease can develop from brief exposure to asbestos or as a bystander.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for service connection for diseases alleged to be related to asbestos exposure in service.  VA O.G.C. Prec. Op. No. 04-00.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis
 
Service Connection for PTSD

The Veteran reported that he has PTSD as a result of being physically assaulted by a superior while in service.  He has also reported that he feared for his life while serving in the Republic of Vietnam.  Specifically, the Veteran reported that there was a lot of gun and rocket fire in and around his camp that caused him to fear for his life.   

A review of the Veteran's DD Form 214 shows that he did in fact have active service in the Republic of Vietnam.  The Veteran's military occupational specialty (MOS) for that period of service was laundry and bath specialist with a secondary MOS of equipment storage specialist.  Therefore, despite the Veteran's service in the Republic of Vietnam, he is not presumed to have been in combat.  However, as noted above, during the pendency of the appeal, the PTSD regulations were amended.  As one of the Veteran's reported PTSD stressors is related to his fear of hostile military activity while serving in Republic of Vietnam, if the Veteran has a diagnosis of PTSD by a VA psychiatrist or psychologist based on this claimed stressor, then the Veteran's lay testimony alone may establish the occurrence of the in-service stressor.

STRs are negative for any treatment for or diagnosis of PTSD while the Veteran was in active service.  In January 1980 he was afforded a Physical Evaluation Board (PEB) examination.  At that time, the Veteran was found to have chronic depression (which is the subject of the remand following the order section of this decision), but there was no indication that the Veteran had PTSD.  

A review of the post-service medical evidence of record shows that the Veteran receives mental health treatment at the VA Medical Center.  A review of the mental health treatment notes of record shows that at times, the Veteran has been noted to "probably" have PTSD.  However, there is no indication from the treatment notes of record that the Veteran has ever been diagnosed with PTSD due to either of his reported stressors in accordance with the criteria outlined in the DSM-IV.

In June 2006, the Veteran was afforded a VA examination.  At that time, the Veteran did not report either of his claimed PTSD stressors to the examiner.  Based on a review of the Veteran's treatment records and an examination of the Veteran, the examiner reported that apart from Benzodiazepine dependence, the Veteran's presentation during the interview did not meet the criteria for any DSM-IV specific disorder.  The examiner reported that a goal-directed presentation was suspected and the interview did not produce a valid result.

As noted above, the Veteran was scheduled for a VA psychiatric examination on three separate occasions to determine whether he had PTSD as a result of his active service.  However, the Veteran failed to report for those examinations and so, an accurate diagnosis and etiology opinion could not be obtained.    

In sum, there is no evidence that the Veteran has ever actually been diagnosed with PTSD in accordance with the criteria outlined in the DSM IV, let alone PTSD that is related to in-service stressors.  While the Veteran might sincerely believe that he has PTSD that is related to service, his lay opinion concerning this matter requiring medical expertise is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Court has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this regard, as noted above, there is no evidence of record showing that the Veteran has been diagnosed PTSD in accordance with the criteria outlined in the DSM-IV.

Accordingly, the preponderance of the evidence is against the claim and entitlement to service connection for PTSD is not warranted.



Service Connection for Residuals of Asbestos Exposure

The Veteran has reported that he was exposed to asbestos during active service, but has failed to specifically assert that he has a disability related to such exposure.  Additionally, the Veteran failed to give any specifics regarding his exposure.  

STRs and SPRs are both negative for exposure to asbestos while the Veteran was in active service.  However, even if the Board were to concede the Veteran's exposure to asbestos during active service, asbestos exposure in and of itself is not a disability that is subject to compensation for VA purposes; and, as explained below, there is no indication from the record that the Veteran has, or has ever had, a disability that is related to exposure to asbestos during active service.  

In December 1975, the Veteran was seen for complaints of wheezing for one hour.  He was afforded a chest X-ray at that time, which revealed well-expanded lungs without infiltrate or effusion.  There was no localized overexpansion or collapse.  In January 1976, the Veteran was afforded another chest X-ray in response to treatment for a three week episode of bronchitis.  The X-ray revealed well-expanded lungs without infiltrate or effusion.  The Veteran was afforded a PEB examination in January 1980.  There is no indication from the examination report that the Veteran reported experiencing symptoms which could be attributable to exposure to asbestos during his active service.  Additionally, the Veteran's lungs and chest were both found to be clinically normal upon physical examination at that time. 

A review of the post-service medical evidence of record shows that the Veteran receives treatment at the VA Medical Center for various disabilities.  In March 2004, the Veteran was afforded a chest X-ray in response to complaints of back pain.  The X-ray revealed lung fields that were free of active acute infiltrative process.  However, there was a mild increase in fibrovascular markings throughout the lung fields.  The impression was no evidence of active acute pulmonary infiltrative process and mild chronic obstructive pulmonary disease (COPD).  In July 2004, the Veteran was afforded another chest X-ray for his Agent Orange Registry examination.  The X-ray revealed no significant interval changes.  It was noted that there was mild diffuse thickening of peribronchial markings without focal abnormal density, plural fluid, or air.  The impression was stable chest with no apparent active disease.  

Despite the finding of mild COPD in the March 2004 chest X-ray, the Veteran has not received treatment at the VA Medical Center for a chronic respiratory disability, let alone one that has been related to asbestos exposure.  In fact, in the May 2009 VA Medical Center active problem list, there is no respiratory disability noted.

In sum, the Veteran has failed to give specifics regarding his exposure to asbestos during active service.  STRs are negative for treatment for symptoms which could be attributed to a disability resulting from exposure to asbestos during active service.  There is no evidence that Veteran has received treatment for a chronic respiratory disability since his separation from active service.  The Veteran was once shown to have mild COPD upon X-ray, but there is no competent evidence that this disability is or might be related to exposure to asbestos.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for residuals of asbestos exposure is not warranted.        


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for residuals of asbestos exposure is denied.


REMAND

The Board finds that additional development is required before the Veteran's remaining claim on appeal is decided.  

The Board notes that the Veteran was denied entitlement to service connection for an acquired psychiatric disability in an August 2006 rating decision.  There is no indication from the record that the Veteran submitted any correspondence that could be considered, even when liberally construed, as a notice of disagreement with that decision.  Therefore, the remaining psychiatric issue on appeal is appropriately considered to be a claim to reopen. 

The Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The Board notes that the Veteran has not received notice that satisfies the requirements set forth in Kent.  

Accordingly, the case is REMANDED to the RO for the following actions:

1. The RO should provide the Veteran and his representative with notice in compliance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), to specifically include notice that is in compliance with Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) with regard to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for psychiatric disability, other than PTSD.

2. The RO should undertake any other development it determines to be warranted.

3. Then, the RO should readjudicate the Veteran's remaining claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
      
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


